MORRISON, Judge
(dissenting).
Had it not been for the inspection of the automobile during the trial recess by the owner and Sergeant Monk, I would agree that the evidence would be insufficient. The owner returned and testified that this was the same car as the one stolen from her and returned to her. Sergeant Monk testified that the vehicle identification number for this automobile was 632T07752. This sufficiently identified the stolen automobile as being the same automobile that was picked up by Patrolman Hutchins in Brady.
I respectfully dissent to the reversal of this conviction.